Citation Nr: 0730989	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for left leg above knee 
amputation due to vascular neuropathy.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1973 and from June 1974 to June 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in May 2005, and a 
substantive appeal (Form 9) was received in June 2005.  

The Board notes that a separate January 2007 rating decision 
by the RO denied service connection for right ankle 
disability.  The veteran filed a timely notice of 
disagreement to this decision in August 2007.  That same 
month, the RO sent a letter to the veteran concerning the 
veteran's notice of disagreement.  Thus, it appears that the 
RO is still developing this issue pursuant to 38 C.F.R. 
§ 19.26.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2005 substantive appeal (Form 9), the veteran 
requested a hearing before a member of the Board at the local 
VA office.  However, he subsequently withdrew this request in 
a July 2006 statement.  Nevertheless, he filed another Form 9 
in February 2007 again indicating that he wanted a Board 
hearing at the local RO.  The Board sent a letter to the 
veteran in September 2007 seeking clarification as to whether 
the veteran wanted a Board hearing.  That same month, the 
veteran responded that he did want a Board hearing at the 
local RO.  In accordance with 38 C.F.R. § 20.700 (2006), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under the circumstances, this 
case must be returned to the RO so that the appellant is 
afforded an opportunity to present testimony at a Board 
hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO (either a Travel 
Board or videoconference hearing at the 
veteran's discretion).  The RO should 
notify the veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



